 1
 2
 3
 4
 5                                                         JS-6
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   Nehemiah Kong,                )   Case No. CV 18-2933-JFW(FFMx)
                                   )
12                Plaintiff,       )   JUDGMENT
                                   )
13       v.                        )
                                   )
14   Shamsi Shirazi-Fard, et       )
     al.,                          )
15                                 )
                   Defendant.      )
16   ___________________________
17       The Court, having granted Defendants Shamsi Shirazi-
18   Fard’s (“Shirazi-Fard”) and Michael Christoforakis’s
19   (“Christoforakis”) Motion for Partial Summary Judgment and
20   Request to Decline Supplemental Jurisdiction over State
21   Claims and denied Plaintiff Nehemiah Kong’s (“Kong”) Motion
22   for Summary Judgment or, in the Alternative, for Partial
23   Summary Judgment based on its determination that there was no
24   genuine issue as to any material fact and that Defendants
25   Shirazi-Fard and Christoforakis were entitled to judgment as
26   a matter of law on Kong’s first cause of action for violation
27   of the Americans with Disabilities Act of 1990 against them,
28   and the Court having declined to exercise supplemental
 1   jurisdiction over Kong’s second cause of action for violation
 2   of the Unruh Civil Rights Act and dismissed it without
 3   prejudice,
 4       IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND
 5   DECREED, that judgment is entered in this action as follows:
 6       1.   Plaintiff Kong shall recover nothing from Shirazi-
 7   Fard or Christoforakis;
 8       2.   Shirazi-Fard and Christoforakis shall have judgment
 9   in their favor on Kong’s first cause of action for violation
10   of the Americans with Disabilities Act of 1990; and
11       3.   Shirazi-Fard and Christoforakis shall recover from
12   Kong their costs of suit in the sum of $________.
13
14
15   Dated: April 22, 2019
                                         JOHN F. WALTER
16                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                   2
